224 F.3d 576 (6th Cir. 2000)
Samuel G. Eubanks, M.D., et al., Plaintiffs-Appellees,v.R. David Stengel, Commonwealth Attorney for Jefferson County, et al., Defendants,A. B. Chandler, III, Attorney General of the Commonwealth of Kentucky, in his official capacity and his successors in office, Defendant-Appellant.
No. 98-6671
UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT
Argued: December 15, 1999Decided and Filed: July 31, 2000

Appeal from the United States District Court for the Western District of Kentucky at Louisville.  No. 98-00383--John G. Heyburn, II, District Judge.
Kimberly A. Parker, Matthew P. Previn, A. Stephen Hut, Jr., WILMER, CUTLER & PICKERING, Washington, D.C., Carrie Y. Flaxman, DECHERT, PRICE & RHOADS, Philadelphia, Pennsylvania, Eve C. Gartner, PLANNED PARENTHOOD FEDERATION OF AMERICA, INC., New York, New York, David A. Friedman, FERNANDEZ, FRIEDMAN, GROSSMAN & KOHN, Louisville, Kentucky, Catherine Weiss, Jennifer Dalven, AMERICAN CIVIL LIBERTIES UNION FOUNDATION, New York, New York, for Appellees.
Ann K. Benfield, Louisville, Kentucky, Adam L. Frank, SCHULTE ROTH & ZABEL, New York, New York, for Amicus Curiae
Before: GUY and CLAY, Circuit Judges; BECKWITH,* District Judge.
OPINION
PER CURIAM.


1
After reviewing the briefs and the record and having heard oral argument, we held this case in abeyance pending the decision by the United States Supreme Court in Stenberg v. Carhart, __ S. Ct. __, 120 S.Ct. 2597, 147 L.Ed.2d 743 (June 28, 2000). The appeal in Carhart involved a challenge to Nebraska's partial birth abortion statute and presented issues very similar to those involved in this challenge to the Kentucky partial birth abortion statute.


2
After carefully reviewing the decision in Carhart we conclude that it is controlling in this case, and that the district court was correct when it held that the Kentucky statute is unconstitutional.


3
AFFIRMED.



Notes:


*
 The Honorable Sandra S. Beckwith, United States District Judge for the Southern District of Ohio, sitting by designation.